Thomas Hawkins plaint. agt Sampson Sheafe Defendt in an action of the case for better Security for performance of a premiss & engagement made by the sd Sheafe to the sd Hawkins before sufficient witness both before & after the sd Hawkins Signed & Sealed a deed of Mortgage unto the saide Sheafe of his houseing & lands, the wch sd premiss was [369] that the sd Sheafe would take his just due & no more out of the purmisses & return the rest to the sd Tho: Hawkins with other due damages according to attachmt Datd April. 7th 1676. . . . The Jury . . . founde for the Defendt costs of Court being three Shillings & ten pence.
[ The beginning of this case may be found on p. 1, and the most recent developments on p. 564, above. See also below, p. 705.]